:“‘~'
.'

AO 93 (Rev. 01/09) Scarch and Scizurc Warranl _ __ \,\ l c

'-_\- l , il"" qj
UN1TED STATES DisrR‘ibT CoURT
\% \\®ini\` the
,i§istrict of Puerto Rico '£

In the Matter of the Search of ' l"

(Briej]y describe the properly to be searched

or idenrifv the person by name and address)
IN THE MATTER OF Ti-IE SEARCH OF INFORMATION
ASSOCIATED WlTH FACEBOOK USER ID
@EquungicaminoLeprestoMisZapatos THAT IS STORED
AT PREMISES CONTROLLED BY FACEBOOK INC.

Case No. iel" n i B( M)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the Judicial District of Puerto Rico
(identijj) the person or describe the proper[v to be searched and give irs iocation)l l
See Attachment A

The person 01` property tO be Seal‘Ched, Ci€SCI'ide abOVC, lS believed fe COIlCeal (ideniij_‘i) the person or describe the property to be

sei:ed).

See Attachment B of Affidavit' m Support of Application of Search Warrant

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property.

YOU ARE COMMANDED to execute this warrant on or before: | ( \ l il lk?
(nof to exceed 1' 0 days)

in the daytime 6:00 a.m. to 10 .m. at any time in the day or ni ht as I find reasonable cause has been
g P b §
esta lished.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law aQ©nn romptly return this warrant and inventory to ud e

 

 

(name) “'/\'

l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2?05 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
SearChed Ol‘ SelZed (check the appropriate ba.r) g fOl' days (nor .'0 exceed 30).

 

m until, the facts justifying, the later specific date of

Date and time issued: uaw 5 mm §|‘.\i‘~i(|'\ @ W U

Jndge' s signature

City and state: SAN JUAN, PUERTO RICO U.S. MAGISTRATE CAMILLE L. VEI_,EZ-RIVE

}’riniea' name and title

AO 93 (Rev. 011'09) Scarch and Scizure Wan‘ant (Pagc 2)

 

 

Return
Case No,: Date and time warrant executed: Copywarrant and invent left with.
'f//Zr/Zé?/Y /\3 -' 579 /"/ ,J//'.Y/g /;y/“M/}/:

 

Inventory made in the presence 1?{: /

 

Inventory of the property taken and name f any gpcr:)?s) seized'

%Z aéM/Mffj j//€aM//’M de/A/e§)é/%fs éawé

 

Certification

 

 

l deciare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date: / 252 )

 

 

Printed name andl title

 

 

